Citation Nr: 0514395	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for residuals of cold 
injury to the toes and fingers, to include numbness and 
tingling.

3.  Entitlement to service connection for a chronic pulmonary 
disorder.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss, on appeal from the initial grant of service 
connection.

5.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with 
spondylosis, on appeal from the initial grant of service 
connection.





WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
December 2001.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, and issued by the RO in Baltimore, 
Maryland, that granted service connection for degenerative 
disc disease of the lumbar spine with spondylosis and 
assigned an initial 10 percent rating, and denied service 
connection for asthma, numbness and tingling, 
rhinitis/allergies, and myopia.  In August 2004, the RO 
assigned an initial 20 percent rating for the service-
connected lumbar spine disability and granted service 
connection for bilateral hearing loss with a noncompensable 
rating.  

In August 2003, the veteran appeared at the Baltimore RO and 
testified at a hearing before a Decision Review Officer 
(DRO).  In April 2005, the veteran appeared at the VA Central 
Office in Washington, DC, and testified at a hearing before 
the undersigned Veterans Law Judge.  Transcripts of these 
proceedings are of record.

At the April 2005 hearing, the veteran withdrew the claim of 
entitlement to service connection for rhinitis/allergies.  
38 C.F.R. § 20.204 (2004).   




REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.  For the reasons set 
forth below, medical examinations are necessary to make a 
decision on the claims.  38 U.S.C.A. § 5103A(a), (d) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2004).  

In January 2002, the veteran filed a claim of service 
connection for numbness and tingling, but he later clarified 
that he essentially seeks service connection for frostbite 
residuals.  (August 2003 hearing, Transcript, p. 29).  He 
reports that he currently experiences numbness and tingling 
in his fingers and toes and that he experienced the same in 
service during field training.  (April 2005 hearing, 
Transcript, p. 6).  While certain VA examinations have 
addressed the veteran's complaint of numbness and tingling in 
his extremities, the claim has not been developed as a claim 
for cold injury residuals; thus, he has not been afforded an 
appropriate examination.

In January 2002, the veteran filed a claim of service 
connection for asthma, but he later clarified that he 
essentially seeks service connection for a chronic pulmonary 
disorder, regardless of its actual diagnosis.  (August 2003 
hearing, Transcript, p. 18).  Results of an April 2002 CT 
scan established an "indication" of recurrent bronchitis 
and asthma.  The service medical records contain pulmonary 
complaints and treatment. 

In January 2002, the veteran filed a claim of service 
connection for an eye disorder.  He reports decreased visual 
acuity as his only eye impairment, and the claim has been 
adjudicated as a claim of service connection for myopia, 
which is nearsightedness.  Norris v. West, 11 Vet. App. 219, 
220 (1998).  This is a refractive error essentially 
considered a congenital or developmental defect because it is 
not a disease or injury as contemplated by VA law and 
regulations.  38 C.F.R. § 3.303(c) (2004).  While service 
connection may not be granted for such a defect, service 
connection may be granted for a disability that is shown by 
the evidence to have resulted from a superimposed injury or 
disease to a defect.  VAOPGCPREC 82-90.  In this regard, the 
service medical records reflect a 1994 incident in which a 
foreign substance came into contact with the veteran's eyes, 
resulting in keratoconjunctivitis.  The veteran also suffers 
from cataracts now, according to the September 2003 VA eye 
examiner.  

The veteran testified in August 2003 that his service-
connected lumbar disability had worsened since the April 2002 
VA spine examination.  (Transcript, p. 3).  The September 
2003 VA examination, however, was not thorough in assessing 
the severity of the veteran's service-connected lumbar spine 
disability.  For instance, range of motion testing was not 
conducted.  

The criteria for evaluating disorders of the spine were 
amended on September 23, 2002, and again on September 26, 
2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  Another final 
rule added two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a.  See 69 Fed. 
Reg. 32,449 (June 10, 2004).  The RO has not fully considered 
the new criteria, and this should be accomplished on remand.

The RO should also take this opportunity on remand to obtain 
the veteran's recent treatment records.  He is treated solely 
by VA, and his most recent treating source of record is the 
Baltimore VA Medical Center. 

Finally, in August 2004 the RO granted entitlement to service 
connection for hearing loss and assigned an initial, 
noncompensable evaluation.  At his hearing in April 2005, the 
veteran expressed disagreement with that determination.  No 
statement of the case (SOC) has been provided on this issue, 
so the veteran has not had an opportunity to perfect an 
appeal.  In a case in which a claimant has expressed timely 
disagreement with a rating action of the RO, an appeal has 
been initiated, and the RO must issue an SOC, and the Board 
must remand that issue to the RO for that purpose.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).
     
Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
outstanding VA medical records from the 
Baltimore VA Medical Center.  If these 
records are not available or do not exist, 
that fact should be specifically noted in the 
claims folder.

2.  After completing the above, schedule the 
veteran for appropriate VA examinations for 
the disabilities on appeal.  
The examiners should indicate in their 
respective reports that the claims folder was 
reviewed.  Any tests should be accomplished.  
A detailed rationale for any opinion 
expressed should be provided.
  
Cold injury residuals

Schedule the veteran for an appropriate VA 
examination for the purpose of determining 
whether he suffers from cold injury 
residuals, and, if so, the etiology of such 
disability.  The examiner should give a 
medical opinion, with full rationale, as to 
whether it is at least as likely as not (is 
there at least a 50 percent probability) that 
any current cold injury residuals had their 
onset during active service or are related to 
any in-service disease or injury. 

Pulmonary disorder

Schedule the veteran for an appropriate VA 
examination for the purpose of determining 
whether he suffers from a chronic pulmonary 
disorder, and, if so, the etiology of such 
disability.  The examiner should give a 
medical opinion, with full rationale, as to 
whether it is at least as likely as not (is 
there at least a 50 percent probability) that 
any current pulmonary disorder had its onset 
during active service or is related to any 
in-service disease or injury.

Eye disorder

Schedule the veteran for an appropriate VA 
examination for the purpose of determining 
whether he suffers from an eye disorder, and, 
if so, the etiology of such disability.  

The service medical records note a July 1994 
in-service incident possibly involving 
exposure to diesel fumes.  The examiner 
should give a medical opinion, with full 
rationale, as to whether it is at least as 
likely as not (is there at least a 50 percent 
probability) that any current eye disorder, 
other than refractive error of the eye, had 
its onset during active service or is related 
to any in-service disease or injury.

Lumbar spine disorder

Schedule the veteran for a VA examination 
of his spine.  The examiner should 
identify and describe in detail all 
residuals attributable to the veteran's 
service-connected degenerative disc 
disease of the lumbar spine with 
spondylosis, including the extent and 
severity of those symptoms.  

The examiner should conduct range of 
motion testing.  Whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine part is used 
repeatedly.  All limitation of function 
must be identified.   If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report. 

The examiner should specifically 
document whether there is any ankylosis 
of the spine.  The examiner should also 
identify any orthopedic and neurological 
findings related to the service-connected 
spine disability and fully describe the 
extent and severity of those symptoms.  

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."  

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner should also state whether 
there is any muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; osteoarthritic changes; 
narrowing or irregularity of joint space; 
abnormal mobility on forced motion; 
listing of the spine; or positive 
Goldthwait's sign.  

3.  Readjudicate the claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  For the veteran's service-
connected lumbar spine disability, the RO 
should consider all the evidence of record to 
determine whether the facts show he was 
entitled to a higher disability rating at any 
period of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  
Also for the lumbar spine disability, the RO 
should document its consideration of the old 
versions of Diagnostic Codes 5292, 5293, and 
5295; as well as the September 2002, 
September 2003, and June 2004 regulatory 
revisions for rating the spine.  
If any of the decisions remains adverse to 
the veteran, furnish him a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

4.  Finally, provide the veteran a 
Statement of the Case addressing the issue 
of entitlement to an initial, compensable 
evaluation for bilateral hearing loss.  
Notify him of the time limit within which 
an adequate substantive appeal must be 
filed in order to perfect an appeal of 
this issue and secure appellate review by 
the Board.  Thereafter, this issue is to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


